



COURT OF APPEAL FOR ONTARIO

CITATION: Lipson v. Cassels Brock &
    Blackwell LLP, 2013 ONCA 391

DATE: 20130611

DOCKET: C54702

Goudge, Simmons and Gillese JJ.A.

BETWEEN

Jeffrey Lipson

Plaintiff (Appellant/Respondent by way of Cross-Appeal)

and

Cassels Brock & Blackwell LLP

Defendant
    (Respondent/Appellant by way of Cross-Appeal)

David F. O'Connor and J. Adam Dewar, for the appellant

Peter H. Griffin, Ian MacLeod and Shara N. Roy, for Cassels
    Brock & Blackwell LLP

Tim Gleason and Sean Dewart, for Gardner Roberts LLP and
    the Estate of Ronald Farano

Alexndra Urbanski, for Deloitte &
    Touche LLP

Heard: September 17 and 18, 2012

On appeal from the order of Justice Paul Perell of the Superior
    Court of Justice, dated November 14, 2011.

COSTS ENDORSEMENT

[1]

The
    court has reviewed the costs submissions of the parties and orders that costs
    be as follows:

1)

No costs of the appeal against the third party.

2)

Costs of the certification motion remitted to the motion judge to be
    dealt with in light of this Courts reasons.

3)

Costs of the appeal payable by the respondent to the appellant on a
    partial indemnity basis in the amount of $50,000 for fees, $10,000 for
    disbursements, and in addition the amount of the applicable taxes.

S.T. Goudge J.A.

Janet Simmons
    J.A.

E.E. Gillese
    J.A.


